IN THE SUPREME COURT OF NORTH CAROLINA

                                     No. 45A17

                                 Filed 2 March 2018

NORTH CAROLINA FARM BUREAU MUTUAL INSURANCE COMPANY

              v.
LILLIAN DIANNE HULL and ANNITTA B. CROOK



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 795 S.E.2d 420 (2016), affirming an order

entered on 23 February 2016 by Judge Mark E. Klass in Superior Court, Davidson

County. Heard in the Supreme Court on 6 February 2018.


      Caudle & Spears, P.A., by Harold C. Spears and Christopher P. Raab, for
      plaintiff-appellant.

      Doran Law Offices, by Michael Doran, for defendant-appellees.


      PER CURIAM.


      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed. This matter is remanded to the Court of Appeals for further

remand to the trial court for further proceedings not inconsistent with this opinion.


      REVERSED AND REMANDED.